SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For The Quarterly Period Ended June 30, 2012 Commission File Number: 0-52589 ANCHOR FUNDING SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5456087 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 10801 Johnston Road. Suite 210 Charlotte, NC (Address of Principal Executive Offices) (Zip Code) (866) 789-3863 (Registrant's telephone number) Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports requiredto be filed bySection13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[]No[X] As of June 30, 2012, the Company had a total of 18,634,369 shares of Common Stock outstanding, excluding 376,387 outstanding shares of Series 1 Preferred Stock convertible into 1,919,574 shares of Common Stock. 1 Explanatory Note The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2012 (the “10-Q”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K. No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. 2 ITEM 6.EXHIBITS: Rule 13a-14(a) Certification – Principal Executive Officer * Rule 13a-14(a) Certification – Principal Financial Officer * Section 1350 Certification – Principal Executive Officer * Section 1350 Certification – Principal Financial Officer * 101.INS XBRL Instance Document,XBRL Taxonomy Extension Schema * 101.SCH Document, XBRL Taxonomy Extension * 101.CAL Calculation Linkbase, XBRL Taxonomy Extension Definition * 101.DEF Linkbase,XBRL Taxonomy Extension Labels * 101.LAB Linkbase, XBRL Taxonomy Extension * 101.PRE Presentation Linkbase * * Filed herewith. 3 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ANCHOR FUNDING SERVICES, INC. Date:August 21, 2012 By: /s/Morry F. Rubin Morry F. Rubin Principal Executive Officer Date: August 21, 2012 By: /s/Brad Bernstein Brad Bernstein President and Principal Financial Officer 4
